August 14, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                             NARADA HICKS, Appellant

NO. 14-10-00355-CR                         V.

                          THE STATE OF TEXAS, Appellee


                        ________________________________

        This cause was heard ON REMAND from the Court of Criminal Appeals on the
transcript of the record of the court below. The record reveals no error in the judgment.
The Court orders the judgment be AFFIRMED and that appellant pay all costs expended
in this appeal.

      We further order this decision certified below for observance.